Citation Nr: 0108832	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-01 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for a stomach disorder 
with erosive gastritis, status post subtotal gastrectomy and 
esophageal dilation, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to May 
1947 and from March 1951 to December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied entitlement 
to an evaluation in excess of 20 percent for the veteran's 
service-connected stomach disorder.  In an April 2000 rating 
decision, the RO increased this evaluation to 30 percent, 
effective as of the date that the veteran's current claim was 
received by the RO in July 1999.  As the 30 percent 
disability evaluation is less than the maximum available 
under the applicable diagnostic criteria, the veteran's claim 
for an increased evaluation remains viable on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  This duty includes securing medical records to 
which a reference has been made, as well as conducting a 
thorough and contemporaneous medical examination of the 
veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  See Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992). 

In this case, the veteran did undergo a VA stomach 
examination in August 1999, at which time he reported no 
recent weight changes.  See 38 C.F.R. § 4.112 (2000) 
(regarding the significance of weight loss in evaluating 
digestive disabilities).  However, in his Notice of 
Disagreement, received by the RO in November 1999, the 
veteran noted that his weight had dropped from 166 pounds to 
144 pounds in the last six months, reportedly due to 
difficulty with swallowing and keeping food down.  In his 
January 2000 Substantive Appeal, the veteran reported a 
current weight of 138 pounds.  During his March 2000 hearing 
the veteran reported his weight to be 140 pounds.  A VA 
esophagogastroduodenoscopy (EGD) from February 2000 revealed 
erosive gastritis and that the duodenum appeared normal.  It 
was reported that the esophagus was dilated successfully.  In 
reporting evidence of erosive gastritis the examiner referred 
to a photocopy of a picture which shows spots on the affected 
area, but the actual extent of the erosive gastritis was not 
described.  The veteran's representative asserts that a 60 
percent rating is warranted where the area is large and while 
the evidence is not specific in its description any doubt 
should be resolved in the veteran's favor.  Given the 
veteran's report of recent weight loss and the February 2000 
EGD results without describing the extent of the erosive 
gastritis that was identified, the findings from his August 
1999 VA examination no longer appear to provide a 
contemporaneous picture of the veteran's stomach disability.  
As such, a further VA examination is in order.

Moreover, during his March 2000 VA hearing, the veteran 
reported current outpatient treatment at the Kansas City, 
Missouri VA Medical Center (VAMC).  While the hearing officer 
indicated that records of such treatment would be obtained by 
the RO prior to making a determination, there is no 
indication from the claims file that the veteran's records 
were subsequently obtained.  The most recent outpatient 
records from this facility (other than the EGD report, which 
the veteran submitted) are dated in August 1999, and 
subsequent records should be obtained by the RO prior to 
further Board action.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Kansas City 
VAMC and request all records of medical 
treatment of the veteran since August 
1999.  All records secured by the RO must 
be included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the 
veteran's claims file.

2.  Then, the RO should afford the 
veteran a VA digestive system examination 
to determine the nature and extent of his 
service-connected stomach disorder.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to describe the nature and 
extent of the veteran's stomach disorder, 
with particular attention to the 
significance of any recent weight loss.  
The extent of any erosive gastritis 
should be specifically described as to 
whether it involves a small or large 
area.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to an increased evaluation 
for a stomach disorder with erosive 
gastritis, status post subtotal 
gastrectomy and esophageal dilation.  Any 
additional action considered necessary to 
comply with the notice and development 
requirements of the Veterans Claims 
Assistance Act of 2000 should be 
undertaken.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case.  The veteran has the right 
to submit additional evidence and argument on this matter.  
See generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is so 
notified by the RO.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




